         Case 4:18-cv-02841-JSW Document 58 Filed 01/15/19 Page 1 of 4



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Blair E. Reed (State Bar No. 316791)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
              breed@bursor.com
 5
     Attorneys for Plaintiffs
 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9
     RICK MUSGRAVE and MARGARET GRAY,                     Case No. 4:18-cv-02841-JSW
10   individually and on behalf of all others similarly
11   situated,                                            PLAINTIFFS’ MEMORANDUM OF
                                                          POINTS AND AUTHORITIES IN
12                              Plaintiffs,               OPPOSITION TO DEFENDANTS’
                                                          REQUEST FOR JUDICIAL NOTICE IN
13                  v.                                    SUPPORT OF MOTION TO DISMISS
                                                          FIRST AMENDED COMPLAINT
14
     TAYLOR FARMS PACIFIC, INC., TAYLOR
15   FARMS RETAIL, INC., TAYLOR FARMS                     [Opposition to Motion to Dismiss First
     CALIFORNIA, INC., SAM’S WEST, INC., and              Amended Complaint and Proposed Order
16   WALMART, INC.                                        Filed Concurrently]

17                               Defendants.              Date: February 22, 2019
                                                          Time: 9:00 a.m.
18
                                                          Courtroom: 5, 2nd Floor
19
                                                          The Honorable Jeffrey S. White
20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
     CASE NO. 4:18-CV-02841-JSW
         Case 4:18-cv-02841-JSW Document 58 Filed 01/15/19 Page 2 of 4




 1          Plaintiffs oppose Defendants’ Request for Judicial Notice in Support of Motion to Dismiss
 2   First Amended Complaint (“RJN”). Defendants wrongly ask the Court to take judicial notice of
 3   four exhibits in support of their Motion to Dismiss:
 4          Exhibit A:      An online statement from the Center for Disease Control (“CDC”) entitled
 5                          “Multistate Outbreak of E. coli O157:H7 Infections Linked to Romaine
 6                          Lettuce”;
 7          Exhibit B:      A webpage of the CDC’s list of “Signs & Symptoms” of E. Coli;
 8          Exhibit C:      A webpage from the Mayo Clinic addressing E. coli; and
 9          Exhibit D:      A webpage of Mayo Clinic’s “Terms and Conditions.”
10   As explained below, Defendants’ request should be denied.
11                                           LEGAL STANDARD
12          “The court may judicially notice a fact that is not subject to reasonable dispute because it:
13   (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
14   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
15   201(b). Judicial notice is proper “if the plaintiff refers extensively to the document or the
16   document forms the basis of the plaintiff's claim.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d
17   988, 1002 (9th Cir. 2018) (citing United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “For
18   ‘extensively’ to mean anything…it should, ordinarily at least, mean more than once.” Khoja, 899
19   F.3d at 1003. “However, even if a court takes judicial notice of facts, ‘factual challenges to a
20   plaintiff’s complaint have no bearing on the legal sufficiency of the allegations under Rule
21   12(b)(6).’” Hahn v. Select Portfolio Servicing, Inc., 2018 WL 6046463 at *2 (N.D. Cal. Nov. 19,
22   2018) (citing Lee v. City of Los Angeles, 250 F. 3d 668, 687 (9th Cir. 2001)).
23                                               ARGUMENT
24         Defendants claim that “[b]ecause the attached webpages are relied upon in Plaintiffs’ FAC,
25   the Court should take judicial notice of the exhibits.” RJN at 4. Defendants are wrong. The
26   request for judicial notice as to Exhibits A, B, C, and D should be denied because (1) they address
27

28
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE                                        1
     CASE NO. 4:18-CV-02841-JSW
           Case 4:18-cv-02841-JSW Document 58 Filed 01/15/19 Page 3 of 4




 1    facts Defendants admitted are in dispute; and (2) the exhibits are not extensively relied on to form
 2    the basis of the Plaintiffs’ claims.
 3    I.    EXHIBITS A, B, C, AND D ARE IN DISPUTE
 4          Defendants incorrectly argue that Exhibits A, B, C, and D should be judicially noticed. RJN
 5    at 3-4. Judicial notice is only proper where a fact cannot be disputed because it can be accurately
 6    and readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R.
 7    Evid. 201(b). A court “may take judicial notice of matters of public record…[b]ut a court cannot
 8    take judicial notice of disputed facts contained in such public records.” Khoja, 899 F.3d at 999
 9    (citing Lee, 250 F. 3d at 689) (internal quotations omitted) (emphasis added). In their Motion to
10    Dismiss, Defendants argue that each Exhibit contradicts Plaintiffs’ pleadings and show that
11    Defendants cannot be held liable. See MTD at 12-15. Plaintiffs then oppose Defendants’
12    arguments in their concurrently filed Opposition to Defendants Motion to Dismiss and show that
13    Plaintiffs’ allegations are adequate. Therefore, Defendants admit that the facts each exhibit are in
14    dispute, thus making judicial notice improper.
15   II.     EXHIBITS B, C, AND D ARE NOT SUBJECT TO INCORPORATION
16          Defendants seek to improperly incorporate Exhibits B, C, and D by reference. RJN at 3-4.
17    The purpose of the doctrine of incorporation by reference is to permit judicial notice of documents
18    which have been extensively relied on in forming a plaintiff’s claims. Khoja, 899 F.3d at 1003.
19    This is not the case here. Neither Exhibit B or D are referenced in the complaint at all. While the
20    documents are referenced internally in other exhibits, they do not form the basis of Plaintiffs’
21    claims. At best, such internal citations are “mere references to the existence [other] document[s].”
22    Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). Accordingly, Exhibits B and D
23    do not qualify for incorporation because they are not extensively referred to or relied on.
24          Similarly, Exhibit C should not be incorporated by reference because it is only referenced
25    once in the complaint. FAC ¶ 7. The Ninth Circuit has recognized that for a document to be
26    judicially noticed by incorporation, the document must be referred to more than once. Khoja, 899
27

28
      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE                                     2
      CASE NO. 4:18-CV-02841-JSW
         Case 4:18-cv-02841-JSW Document 58 Filed 01/15/19 Page 4 of 4




 1   F.3d at 1003. That is because like here, a single source is unlikely to form the full basis of a
 2   plaintiff’s claim. Id. Therefore, the Court should not incorporate Exhibit C.
 3                                                CONCLUSION
 4          For the foregoing reasons, Plaintiffs respectfully request that the Court deny the
 5   Defendants’ Request for Judicial Notice.
 6
     Dated: January 15, 2019                BURSOR & FISHER, P.A.
 7

 8
                                            By:     /s/ Blair E. Reed
 9
                                            L. Timothy Fisher (State Bar No. 191626)
10                                          Blair E. Reed (State Bar No. 316791)
                                            1990 North California Blvd., Suite 940
11                                          Walnut Creek, CA 94596
                                            Telephone: (925) 300-4455
12                                          Facsimile: (925) 407-2700
                                            E-mail: ltfisher@bursor.com
13                                                   breed@bursor.com
14                                          Attorneys for Plaintiffs
15

16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE                                  3
     CASE NO. 4:18-CV-02841-JSW
